Citation Nr: 0027632	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 50 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1970 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 30 percent rating effective January 18, 
1996.  A notice of disagreement was received in June 1996, a 
statement of the case was issued in July 1996, and a 
substantive appeal was received in September 1996.  The 
veteran and his wife testified at a personal hearing at the 
RO in December 1996.  By rating decision in May 1997, the RO 
increased the PTSD disability evaluation to 50 percent, 
effective January 18, 1996. 


FINDING OF FACT

The veteran's service connected PTSD is manifested by 
symptomatology which results in no more than severe social 
and employment impairment, and less than total occupational 
and social impairment. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 
percent (but no higher) for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.7, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. § 
5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

By a rating decision dated May 1996 the veteran was granted 
service connection for PTSD.  The veteran was assessed a 30 
percent rating for PTSD, effective from January 18, 1996.  In 
a May 1997 decision, the RO increased the evaluation for PTSD 
to 50 percent, effective January 18, 1996.  

The Board takes note of the fact that certain portions of 38 
C.F.R. Part 4 pertaining to the rating criteria for mental 
disorders have been changed.  Specifically, on October 8, 
1996, the VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  61 FR 52695, 
Oct. 8, 1996.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).

Under the pre-November 7, 1996, version of Diagnostic Code 
9411 (the old criteria), a 50 percent rating is warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

Under the criteria effective November 7, 1996, (the new 
criteria), a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name. 

Looking to the evidence, the Board finds that under the facts 
of this case a 70 percent rating is warranted under both the 
old and the new rating criteria.  While VA examinations in 
May 1996, April 1997, and November 1999 revealed no problems 
with neglect of personal appearance and hygiene, spatial 
disorientation, illogical, obscure or irrelevant speech or 
near-continuous panic or depression, the examinations noted 
suicidal ideation, complaints of occasional spatial 
disorientation apparently associated with flashbacks, and 
obsessional rituals such as reportedly having a bunker in the 
basement and staying up all night patrolling the perimeter 
and waiting for a possible attack.  While not all of the 
symptoms listed under the new rating criteria have been 
documented, the Board believes that the disability picture 
associated with the veteran's PTSD more nearly approximates 
the criteria for a 70 percent rating under the new criteria.  
38 C.F.R. § 4.7.  Moreover, while the examiners description 
of the PTSD as severe on examination in November 1999 is not 
in itself controlling, the reported psychiatric symptoms 
appear to support a finding of severe impairment to also 
warrant a 70 percent rating under the old rating criteria as 
well. 

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 70 percent under either 
the old or the new rating criteria.  The evidence does not 
show virtual isolation in the community or totally 
incapacitating symptoms as contemplated under the old rating 
criteria for a 100 percent rating.  While it appears that the 
veteran is now divorced, the November 1999 examination report 
indicated that the veteran was living with his children and 
other reports indicate that the veteran attends weekly 
therapy groups.  There is also no evidence of almost daily 
symptoms such as fantasy, confusion or panic, and the 
outbursts of anger have also not been shown to be almost 
daily in frequency.  While employment has been impaired to 
some degree with regard to particular job positions as 
evidenced by employer statements, the totality of the 
evidence does not show that he is demonstrably unable to 
obtain or retain employment. 

Looking to the new rating criteria, the criteria for a 100 
percent rating have also not been met.  There is no 
persuasive evidence of gross impairment in thought processes 
or communication.  The veteran's hearing testimony did not 
evidence such symptoms, and while the most recent examination 
documented the veteran's assertion that he heard the voices 
of friends, there is no supporting evidence of total 
occupational and social impairment as a result (even if it is 
assumed that such assertions alone supports a finding of 
persistent delusions or hallucinations.)  There is also no 
evidence of disorientation to time or place, or memory loss 
for names of close relatives, his own occupation or own name.  

In sum, resolving all reasonable doubt in the veteran's 
favor, the Board finds that under the particular facts of 
this case a 70 percent rating is supportable under either the 
old or the new rating criteria.  While the evidence pertinent 
to the period covered by the appeal does show some 
fluctuation between the criteria for a 50 percent rating and 
a 70 percent rating, it does appear that certain significant 
symptoms which are contemplated by a 70 percent rating have 
continued throughout the period.  Accordingly, the Board 
finds that a 70 percent rating is warranted from January 18, 
1996.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, while there has no 
doubt been some impact on employment, the Board is unable to 
conclude that such impairment has reached the level of marked 
interference with employment.  Moreover, the record does not 
show that the PTSD disability has necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent disability evaluation for the 
veteran's PTSD is warranted.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

